This Cause coming on this Day to be heard pursuant to the Order of the 20th of this Instant Mr. Charles Cotesworth Pinckney Solicitor for the Complainant opened the Nature and Scope of the Bill. The Defendant Donaldson having stood out all Process of Contempt as far as a Sequestration; his Answer was taken pro confesso. And Mr. John Rutledge on Behalf of Mr. Parsons Solicitor for the Defendant Smith opened the Nature and Scope of the Defendant Smith. The Court on hearing Counsel on both Sides did order and decree and it is Ordered and Decreed that the Security or Recognizance given to the Master of this Court pursuant to the Order thereof of the 10th of October 1771. be cancelled and delivered up. That all the fees and Costs of this Suit be paid to the Solicitors out of the Monies now in the Provost Marshalls Hands and that the Ballance if any be then paid to the Complainant.